DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

    DR. MAMTA PATEL, individually, YATIN PATEL, individually,
STAMFORD DENTAL SPA, P.C., MANCHESTER SMILES FAMILY AND
IMPLANTS DENTISTRY, LLC, CT SMILES DENTISTRY, P.C., f/k/a CT
  SMILES TERRITORY DEVELOPER, LLC, and PARKWAY DENTAL
                       HAMDEN, P.C.,
                          Appellant,

                                    v.

                          TRALONGO, LLC,
                             Appellee.

                              No. 4D20-1156

                              [June 17, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carol Lisa Phillips, Judge; L.T. Case No. CACE17-
001178 (25).

   John Strohsahl and Bradford J. Beilly of Beilly and Strohsahl, P.A.,
Fort Lauderdale, for appellants.

   Robert M. Einhorn and Beshoy Rizk of Zarco Einhorn Salkowski &
Brito, P.A., Miami, for appellee.

PER CURIAM.

   Affirmed.

KLINGENSMITH, KUNTZ, and ARTAU, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.